Citation Nr: 1524309	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Fibromyalgia is not shown to be related to service, nor was it caused or aggravated by anemia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service, and was not caused and is not aggravated by anemia.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2011, VA notified the Veteran of the information and evidence needed to substantiate her claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and was provided VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

The Veteran claims that her fibromyalgia first manifest while in service or, alternatively, that it was caused by service-connected anemia.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

While there is a specific regulation pertaining to entitlement to service connection for fibromyalgia, see 38 C.F.R. § 3.317 (2014), because the appellant did not serve in the Southwest Asia theater of operations on or after August 2, 1990, that regulation is not for application.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that either anemia caused her fibromyalgia or that symptoms she experienced while in service - including headaches, stomach pain and various musculoskeletal pains - were the initial manifestations of what was later diagnosed as fibromyalgia.  It is undisputed that the Veteran suffers from fibromyalgia, e.g., a November 2010 private treatment record, for example, notes such a diagnosis.  The most probative competent and credible medical evidence, however, preponderates against finding that fibromyalgia is related to either service or to a service-connected disability.  

Service connection for anemia was awarded in 1997; service treatment records confirm complaints of hip, ankle, knee, stomach and pelvic pain, headaches and arm numbness.

There are two VA opinions which address the etiology of the Veteran's fibromyalgia.  In June 2011, after reviewing the claims file and examining the Veteran, a VA nurse practitioner opined that the appellant's fibromyalgia was not due to her service-connected anemia because fibromyalgia was a condition of unknown etiology.  In a February 2012 addendum, the VA examiner added, again after reviewing the claims file, that her current fibromyalgia was not related to the symptoms she experienced while in service.  Specifically, the examiner observed that as to complaints of arm numbness, electromyography diagnosed carpal tunnel syndrome; in-service complaints of ankle and knee pain were likely due to injury because while there was bruising and tenderness, bleeding studies were normal; and the pelvic pain was later determined to be due to a fracture.  Finally, the examiner stated that a May 2010 rheumatology note indicated that the appellant reported only a ten year history of complaints of diffuse pain, i.e. since 2000, well after separation from service.

In February 2014, the appellant was examined by a VA rheumatologist.  This physician assessed the appellant's current signs and symptoms as consistent with fibromyalgia.  The examiner noted, however, that although the appellant asserted that her symptoms began in service, the claims file did not support such a claim.  Although the examiner acknowledged the Veteran's in-service reports of foot, ankle, knee and shoulder pain, a pelvic fracture, left arm numbness and coldness, the evidence showed that in 2010 the Veteran reported worsening diffuse pain after an emotional trauma involving her dog.  The examiner opined that the appellant's in-service symptoms were not indicative of fibromyalgia and because the worsening diffuse pain was reported much later after service, fibromyalgia was less likely than not related to service.  Prior to rendering her opinion, the examiner reviewed the claims file and examined the Veteran.

The Board finds the above medical opinions adequate.  There is no medical opinion to the contrary.  While the appellant alleged in a May 2014 statement that the February 2014 VA examiner failed to review the claims folder, this is unfounded.  Not only did the examiner specifically state that she reviewed the claims file, she provided detailed and accurate examples from both the service treatment records and the post-service medical records.  As to secondary service connection, while the June 2011 VA examiner did not specifically address whether anemia had aggravated fibromyalgia beyond its natural progression, the Veteran's primary contention is that anemia caused fibromyalgia.  To the extent any such theory is implied, because the June 2011 VA examiner noted in a separate VA anemia examination that her anemia was in remission, she provided an adequate response.

The Veteran has submitted a number of documents providing general information about symptoms of fibromyalgia, and she has highlighted the symptoms she claims to have experienced in service.  Treatise evidence, however, that discusses relationships in generic terms is generally insufficient to meet the requirement of medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In light of her inservice symptoms the appellant concludes that fibromyalgia began in service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements of the Veteran as to the etiology of her fibromyalgia extend far beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (In some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran, as a layperson untrained in the field of medicine, is not competent to offer an opinion addressing the etiology of fibromyalgia.  

The Veteran is competent to report symptoms she perceives through her senses.  It is notable, however, that while the claimant now asserts that she has experienced symptoms of fibromyalgia since service, at a January 1984 separation examination the appellant reported that she was in "good health" and denied experiencing headaches, neuritis, swollen or painful joints, a painful back, foot or shoulder.  At the same examination, the examiner noted a normal clinical evaluation except for anemia.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The opinions of the nurse practitioner and the doctor - both of whom are trained medical professionals - carry significantly more weight than the appellant's lay statements, and raise questions concerning the credibility of the appellant's statements which were presented years postservice in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that pecuniary interest in benefits may affect credibility of claimant's testimony).

The claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected anemia, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


